
	
		II
		112th CONGRESS
		1st Session
		S. 1245
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2011
			Mr. Blunt (for himself
			 and Mr. Levin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To provide for the establishment of the Special Envoy to
		  Promote Religious Freedom of Religious Minorities in the Near East and South
		  Central Asia. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Near East and South Central Asia
			 Religious Freedom Act of 2011.
		2.Special envoy To
			 promote religious freedom of religious minorities in the Near East and South
			 Central Asia
			(a)AppointmentThe
			 President may appoint a Special Envoy To Promote Religious Freedom of Religious
			 Minorities in the Near East and South Central Asia (in this Act referred to as
			 the Special Envoy) within the Department of State. The Special
			 Envoy shall have the rank of ambassador and shall hold the office at the
			 pleasure of the President.
			(b)QualificationsThe
			 Special Envoy should be a person of recognized distinction in the field of
			 human rights and religious freedom.
			3.Duties
			(a)In
			 generalThe Special Envoy shall carry out the following
			 duties:
				(1)Promoting the
			 right of religious freedom of religious minorities in the countries of the Near
			 East and the countries of South Central Asia, denouncing the violation of such
			 right, and recommending appropriate responses by the United States Government
			 when such right is violated.
				(2)Monitoring and
			 combating acts of religious intolerance and incitement targeted against
			 religious minorities in the countries of the Near East and the countries of
			 South Central Asia.
				(3)Working to ensure
			 that the unique needs of religious minority communities in the countries of the
			 Near East and the countries of South Central Asia are addressed, including the
			 economic and security needs of such communities.
				(4)Working with
			 foreign governments of the countries of the Near East and the countries of
			 South Central Asia to address laws that are discriminatory toward religious
			 minority communities in such countries.
				(5)Coordinating and
			 assisting in the preparation of that portion of the report required by sections
			 116(d) and 502B(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n(d)
			 and 2304(b)) relating to the nature and extent of religious freedom of
			 religious minorities in the countries of the Near East and the countries of
			 South Central Asia.
				(6)Coordinating and
			 assisting in the preparation of that portion of the report required by section
			 102(b) of the International Religious Freedom Act of 1998 (22 U.S.C. 6412(b))
			 relating to the nature and extent of religious freedom of religious minorities
			 in the countries of the Near East and the countries of South Central
			 Asia.
				(b)CoordinationIn
			 carrying out the duties under subsection (a), the Special Envoy shall, to the
			 maximum extent practicable, coordinate with the Assistant Secretary of State
			 for Population, Refugees and Migration, the Ambassador at Large for
			 International Religious Freedom, the United States Commission on International
			 Religious Freedom, and other relevant Federal agencies and officials.
			4.Diplomatic
			 representationSubject to the
			 direction of the President and the Secretary of State, the Special Envoy is
			 authorized to represent the United States in matters and cases relevant to
			 religious freedom in the countries of the Near East and the countries of South
			 Central Asia in—
			(1)contacts with
			 foreign governments, intergovernmental organizations, and specialized agencies
			 of the United Nations, the Organization of Security and Cooperation in Europe,
			 and other international organizations of which the United States is a member;
			 and
			(2)multilateral
			 conferences and meetings relevant to religious freedom in the countries of the
			 Near East and the countries of South Central Asia.
			5.ConsultationsThe Special Envoy shall consult with
			 domestic and international nongovernmental organizations and multilateral
			 organizations and institutions, as the Special Envoy considers appropriate to
			 fulfill the purposes of this Act.
		6.FundingOf the amounts appropriated or otherwise
			 made available to the Secretary of State for Diplomatic and Consular
			 Programs for fiscal years 2011 through 2015, the Secretary of State is
			 authorized to provide to the Special Envoy $1,000,000 for each such fiscal year
			 for the hiring of staff, the conduct of investigations, and necessary travel to
			 carry out the provisions of this Act.
		7.DefinitionsIn this Act—
			(1)the term
			 countries of the Near East—
				(A)means Algeria,
			 Bahrain, Egypt, Iran, Iraq, Israel, Jordan, Kuwait, Lebanon, Libya, Morocco,
			 Oman, Qatar, Saudi Arabia, Syria, Tunisia, United Arab Emirates, and Yemen;
			 and
				(B)includes the West
			 Bank and Gaza; and
				(2)the term
			 countries of South Central Asia means Afghanistan, Bangladesh,
			 Bhutan, India, Kyrgyzstan, Kazakhstan, Maldives, Nepal, Pakistan, Sri Lanka,
			 Tajikistan, Turkmenistan, and Uzbekistan.
			
